ON MOTION EOR. REHEARING.
MacIntyre, J.
The plaintiff in her motion for rehearing, among other things, in effect contends that it is obviously unfair for this court to hold that it was not reversible error for the judge to fail to charge on an issue raised by the plaintiff’s evidence but not distinctly raised by her pleading, where there was no request so to do, and at the same time to hold that it was not reversible error where the court charged on a pertinent issue *87raised by the evidence of the defendants and not specifically pleaded in her answer. In a case like this one, where the plaintiff’s petition is predicated upon the theory that the driver of the car in which the plaintiff was riding was not negligent, and that the negligence of the defendant Locke was the sole proximate cause of the injury, and the defendants’ answer sets up that the negligence of the driver of the car in which the plaintiff was riding and of the plaintiff, Mary B. Kelly, was the sole proximate cause of the injury, and the judge charged on the contentions of the plaintiff as set out in the petition, and then on the contentions as set out in the answer of the defendant, and in effect said that if the defendants’ negligence was the direct proximate cause of the injury, the plaintiff could recover (nowhere charging that such negligence must be the sole proximate cause), and also charged that the plaintiff could not recover if the negligence of the driver of the car was the sole proximate cause of the injury, he was thus following the pleadings in his charge. We think that the petition as pleaded by the plaintiff should bind her, for it is in effect a request for the court to try certain issues, and states that she expects to show certain facts, and in effect asks the court to follow the petition as a guide and a chart in trying the case, including the delivery of his charge to the jury. Then, if she wishes to add new issues she should do so by amendment, and the petition as amended would be a new request to the court, and if the court failed to follow the amended petition he would do so at his peril; and if the plaintiff wished to eliminate any of these issues or withdraw the implied request to follow the chart (petition) as originally submitted by her, she should do so by eliminating them from her petition by amendment; and if she does not do so, and the judge charges upon an issue stated in her petition but not supported by the evidence, the plaintiff, but not the defendant (for the defendant is not bound by any request made by the plaintiff), may be penalized by the grant of a new trial. The same principle applies to the defendant and his answer. He can not expressly or impliedly ask the court to use his answer as a chart and to try his ease upon certain issues stated therein, and when the judge follows that answer as his guide in charging the jury, reverse the judge for doing what he requested him to do. Likewise, the plaintiff is not bound by any *88request or allegation made in the answer of the defendant. Thus, in the instant case, if the evidence showed concurrent negligence and the plaintiff failed to amend her petition to cover this new issue, the failure of the court, in the absence of request, to specifically instruct on this contention of the plaintiff is not cause for a new trial when the verdict is against the plaintiff. “'Where in a civil case the judge, in stating the contentions of the parties, fully and fairly submitted the issues raised by the pleadings in the case, the failure of the court, in the absence of a request, to instruct the jury upon a contention of one of the parties not raised by the pleadings, although supported by some evidence in the record, is not cause for a new trial.’” American Surety Co. v. Smith, 55 Ga. App. 633, 642 (191 S. E. 137). Thus, as a general rule, if the parties want issues tried and wish to make it mandatory upon the judge to give instructions thereon, they should raise the issues in their pleadings. “Instructions of the court to the jury should be confined to issues made in the pleadings in the case.” Cordele Sash &c. v. Wilson Lumber Co., 129 Ga. 290 (58 S. E. 860)., “The failure of the court to instruct the jury upon a contention of one of the parties not raised by the pleadings, although authorized by some evidence in the record, is not cause for a new trial. McLean v. Mann, 148 Ga. 114 (95 S. E. 985).” Bridges v. Williams, 148 Ga. 276 (2) (96 S. E. 499). “Instructions of the court to the jury should be confined to the issues made by the pleadings in the case, even though both the plaintiff’s and the defendant’s counsel, in their arguments before the court and jury, may have treated the case as embracing other issues between the same parties.” Martin v. Nichols, 127 Ga. 705 (56 S. E. 995).
Of course, where a petition alleges that the injuries were due solely to the negligence of the defendant, if the evidence shows only concurrent negligence on the part of the defendant which was the direct, immediate, and proximate cause of the injury, a verdict for the plaintiff would be sustained even though the injury was not due solely to the negligence of the defendant, and this is true whether the judge charged specifically on concurrent negligence or not. On the other hand, a charge of the court based upon pertinent evidence admitted without objection was not cause for a new trial, “although in looking strictly to the *89pleadings there may be nothing in the pleadings with reference to the evidence actually adduced upon the trial. The test which may generally be applied is whether the pleading could have been so amended as to relate to the evidence introduced. During the trial of a case the pleadings can not be so amended as to set forth a new and distinct cause of action; but where the evidence introduced is pertinent to the issue on trial, and relates to the same subject-matter and the same cause of action, so that the pleadings may be amended, he who would complain that the law as delivered by the court is not adjusted to the pleadings waives the right by failing to object to the introduction of the testimony when it is presented, or by moving to rule it out if it has been already introduced.” Rocker v. DeLoach, 178 Ga. 480 (173 S. E. 709). See also Simpson Grocery Co. v. Holley, 51 Ga. App. 355, 357 (180 S. E. 501). Thus, if plaintiffs or defendants plead loosely and take their chances on the judge observing that they have introduced new issues by evidence only (not by the pleading), and the judge fails to charge on the new issues thus introduced, they who fail to plead the new issues and thereafter complain must suffer, and no one else; but if the judge does observe that new issues have been introduced by the evidence unobjected to, and the pleading could have been properly so amended as to relate to this evidence, and the evidence is pertinent to the issue on trial and relates to the same subject-matter and the same cause of action, “he who would complain that the law as delivered by the court is not adjusted to the pleadings waives the right by failing to object to the introduction of the testimony when it is presented, or by moving to rule it out if it has already been introduced.” Rocker v. DeLoach, supra. If the plaintiff had not pleaded loosely, or at least indefinitely, and had not waived some of her rights by the failure to object to evidence in the trial court, she would not now be here complaining because the judge charged on an issue raised by the pertinent evidence of the defendants but not by their pleading, and because he did not specifically charge on an issue raised by the evidence of the plaintiff and not distinctly in the pleading; for had all the pertinent issues which the parties wished tried been distinctly alleged in the pleading as contemplated by the law, the judge would have readily seen the issues upon which they *90wished him to charge and which they wished determined, and would have doubtless charged thereon.
We think the opinion in this case is fair and right and in accordance with the decisions of this court' and the Supreme Court of this State. None of the other contentions made by the plaintiffs in the motion for rehearing are meritorious.

Rehearing denied.


Broyles, G. J., and Guerry, J., concur.